UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) xQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2010 oTransition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 000-26213 ROOMLINX, INC. (Exact name of registrant as specified in its charter) Nevada 83-0401552 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 2150 W. 6th Ave., Unit H Broomfield, Colorado 80020 (Address of principal executive offices) (303) 544-1111 (Issuer's telephone number) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x The number of shares outstanding of the Issuer's common stock as of August 2, 2010 was 4,255,851. ROOMLINX, INC. INDEX PART I.FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as of June 30, 2010 (unaudited) and December 31, 2009 2 Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2010 and 2009 (unaudited) 3 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2010 and 2009 (unaudited) 4 Notes to Consolidated Financial Statements (unaudited) 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Forward-Looking Statements 11 General 12 Critical Accounting Policies 14 Results of Operations 15 Recent Accounting Pronouncements 15 Financial Condition 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 PART II.OTHER INFORMATION 20 Item 1. Legal Proceedings 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 21 Item 4. (Removed and Reserved) 21 Item 5. Other Information 21 Item 6. Exhibits 21 Signatures 23 PART I.FINANCIAL INFORMATION Roomlinx, Inc. CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Leases receivable, current portion Prepaid and other current assets Inventory Total current assets Property and equipment, net Leases receivable, non-current Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Accrued interest Capital lease, current portion Deferred revenue Total current liabilities Capital lease, non-current Line of credit Stockholders' equity: Preferred stock - $0.20 par value, 5,000,000 shares authorized: Class A - 720,000 shares authorized, issued and outstanding Series B - 2,000,000 shares authorized; none issued and outstanding - - Series C - 1,400 shares authorized; none issued and outstanding - - Common stock - $0.001 par value, 200,000,000 shares authorized: 4,243,982 and 3,871,903 shares issued and outstanding, respectively Additional paid-in capital Accumulated (deficit) ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 Roomlinx, Inc. CONSOLIDATED STATEMENTS OF OPERATIONS for the Three and Six Months Ended June 30, 2010 and 2009 (Unaudited) For the Three Months Ended For the Six Months Ended June 30, June 30, Revenues: Sales $ Cost of goods sold Gross profit Operating expenses: Operations Product development General and administrative Depreciation Operating (loss) Non-operating income (expense): Interest expense ) Derivative expense - ) - ) Foreign currency (loss) Other income ) ) (Loss) before income taxes ) Provision for income taxes - Net (loss) Series C Preferred dividend - - - Net (loss) available to common shareholders $ ) $ ) $ ) $ ) Net (loss) per common share: Basic and diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding: Basic and diluted The accompanying notes are an integral part of these consolidated financial statements. 3 Roomlinx, Inc. CONSOLIDATED STATEMENTS OF CASH FLOWS For the Six Months Ended June 30, 2010 and 2009 (Unaudited) Cash flows from operating activities: Net(loss) $ ) $ ) Adjustments to reconcile net (loss) to net cash (used by) operating activities: Depreciation Derivative expense - Derivative carrying value increase - Common stock, warrants, and options issued as compensation Non-cash interest expense - Accrued series C preferred dividends - ) Provision for uncollectible accounts ) Changes in operating assets and liabilities: Accounts receivable Inventory ) ) Prepaid and other current assets ) ) Accounts payable and accrued expenses ) Deferred revenue ) ) Total adjustments Net cash (used by) operating activities ) ) Cash flows from investing activities: Leases receivable ) ) Payments received on leases receivable Purchase of property and equipment ) ) Net cash (used by) investing activities ) ) Cash flows from financing activities: Proceeds from sale of common stock and exercise of warrants - Proceeds from line of credit - Payments on lease payable ) - Net cash provided by financing activities Net increase (decrease) in cash and equivalents ) Cash and equivalents at beginning of period Cash and equivalents at end of period $ $ Supplemental Cash Flow Information Cash paid for interest $ $
